Citation Nr: 0008420	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1967 to August 1970 and 
from April 1971 to March 1972.  This matter comes to the 
Board of Veterans' Appeals (Board) from a July 1998 decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in which the RO denied service connection for the cause 
of the veteran's death.  The appellant, the veteran's 
surviving spouse, has perfected an appeal of that decision.


FINDINGS OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by competent evidence 
of a nexus between the cause of his death and in-service 
disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are silent as to treatment for or 
diagnosis of cardiac problems.  Service connection for 
chronic anxiety reaction was granted in August 1974, 
effective July 1974.

Psychiatric outpatient treatment reports indicate that the 
veteran was seen for chemical dependence and depression in 
November 1991.  At that time, he reported that he had 
undergone pancreatic bypass, that he was hospitalized with a 
ventral hernia, that he had intermittent obstruction and 
hernia repair, a pulmonary embolism, shoulder pain and 
stomach surgery, all in 1986.  The veteran was reportedly 
treated for back problems, anxiety and depression in 1993.  
He complained of constant back pain from a fall radiating to 
the legs in January 1994.  Treatment for depression was also 
noted in January and February 1994.  He complained that his 
back problems caused him to be permanently disabled in 
February 1994.  In March 1994, the veteran complained of 
stomach problems.  He complained of back problems and a 
possible ulcer in April 1994.  Problems with stress were 
reported in May 1994.  Gastric outlet obstruction and trouble 
sleeping were noted in June 1994.

The death certificate shows that the veteran died in 
September 1997.  The immediate cause of death was shown to be 
cardiac dysrhythmia due to hypotension due to probable 
sepsis.  Short bowel syndrome was listed as another 
significant condition not contributing to death but relating 
to the underlying cause.  An autopsy was not performed.

The appellant submitted a treatise and medical dictionary 
excerpts regarding a possible relationship between anxiety 
and cardiac dysrhythmia, received in February 1998.

Laws and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service-connected is 
not sufficient; the appellant must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  8 
U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Carbino v. Gober, 10 Vet. App. 507 (1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Ramey v. Brown, 9 Vet. App. 40 
(1996). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1). 

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the reported 
symptomatology and the current disability, unless the 
relationship is one to which a lay person's observations are 
competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).


Analysis

The veteran's death was attributed to cardiac dysrhythmia due 
to hypotension due to probable sepsis.  The first Caluza 
element has been satisfied because a diagnosis of the 
condition that caused the veteran to die was made.  See 
Caluza, 7 Vet. App. at 504.

The appellant appears to contend that the cardiac 
dysrhythmia, was caused, or contributed to, by the service 
connected psychiatric disability.  This theory of medical 
causation would require a competent medical opinion from a 
medical professional.  No medical professional has linked the 
service connected psychiatric disability to the cause of 
death, including cardiac dysrhythmia.

The appellant has submitted medica text evidence in support 
of her claim Generally, an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise "is too general and 
inconclusive" to well ground a claim.  Sacks v. West, 11 Vet. 
App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (holding that medical treatise evidence proffered 
by the appellant in connection with his lay testimony was 
insufficient to satisfy requirement of medical evidence of 
nexus to well-ground claim).  Medical treatise evidence, 
however, can provide important support when combined with an 
opinion of a medical professional.  See Rucker v. Brown, 10 
Vet. App. 67, 73-74 (1997) (holding that evidence from 
scientific journal combined with doctor's statements was 
"adequate to meet the threshold test of plausibility"); 
Bielby v. Brown, 7 Vet. App. 260, 265-67 (1994).  Similarly, 
medical treatise evidence could "discuss[] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Wallin v. West, 11 
Vet. App. 509, 514 (1998) (citing Sacks, supra).  Indeed, as 
stated in Wallin, "in order for a claim to be well grounded 
[it] need not be supported by evidence sufficient for the 
claim to be granted.  Rather, the law establishes only a 
preliminary threshold of plausibility with enough of an 
evidentiary basis to show that the claim is capable of 
substantiation."  Mattern v. West, 12 Vet. App. 222, 228 
(1999) (citing Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The only evidence of record, potentially pertaining to nexus, 
consists of the excerpts of a medical treatise and dictionary 
submitted by the appellant, which indicated that there might 
be some relationship between anxiety and cardiac dysrhythmia.  
Further, the documents never specifically link the veteran's 
service connected anxiety condition with cardiac dysrhythmia.

The medical text evidence submitted in this case shows that 
although dysrhythmias can sometimes occur in the absence of 
underlying heart disease, they most often are the result of 
such underlying cardiac disease.  The medical text evidence 
also shows that anxiety can be a nursing diagnosis 
accompanying a patient with cardiac dysrhythmias.  The 
question is whether this evidence has discussed "generic 
relationships" with the requisite degree of certainty.  The 
Board must answer this question in the negative.

While the text evidence reports that anxiety can accompany 
cardiac dysrhythmia, the evidence does not report that 
anxiety causes or contributes to such dysrhythmia.  Further, 
the text evidence shows that anxiety is a possible condition 
accompanying dysrhythmia, but does not say that such a 
relationship is probable.  Finally, the veteran's death 
certificate shows that in his case, anxiety was not a factor 
in the fatal cardiac dysrhythmia.  Rather, it shows that the 
cardiac dysrhythmia was due to hypotension and probable 
sepsis.

Generally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information "is too 
general and inconclusive" to well ground a claim.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998) (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) (holding that medical treatise 
evidence proffered by the appellant in connection with his 
lay testimony was insufficient to satisfy requirement of 
medical evidence of nexus to well-ground claim).  

The appellant appears to be linking the death of the veteran 
with his service connected anxiety condition.  See 38 C.F.R. 
§ 3.312.  The appellant is not competent, however, to provide 
evidence of the etiology of the veteran's condition.  See 
Grottveit, 5 Vet. App. at 93.

In the absence of medical evidence of a nexus between an in-
service event and the cause of the veteran's death, the Board 
has determined that the claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  Carbino, 10 Vet. App. at 507.

The veteran's representative has asserted that VA should 
undertake additional development, including requesting the 
production of medical treatment records dated just prior to 
the death of the veteran.  However, in the absence of a well-
grounded claim, the Board is under no obligation to undertake 
such development.
See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals
